                 IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                          FILE NO.: 1:20-CV-250

                                          )
 JAMIE ALLEN, et al.,                     )  PLAINTIFFS’ RESPONSE IN
                                          ) OPPOSITION TO DEFENDANTS’
                         Plaintiffs,      )     MOTION TO SEVER
                                          )
                  v.                      )
                                          )
 CHEROKEE COUNTY, et al.,                 )
                                          )
                       Defendants,        )
                                          )
                                          )

      Plaintiffs submit the following Response in Opposition to Defendants’ Motion

to Sever (“Motion”) [Doc. 5].

                                 INTRODUCTION

      This is one of several cases pending before this Court involving the

Defendants’ use of Custody and Visitation Agreements (“CVAs”) to unlawfully

remove children from their parents’ custody. Three other cases were filed before

this one: Hogan v Cherokee County et. al, l:18-cv- 96; Heaven Cordell v. Cherokee

County et. al, l :20-cv- 201, Molly Cordell v. Cherokee County et. al, l :20-cv-199;

and Godbold v. Cherokee County et al., 1:20-cv-202. Before filing this case on July

21, 2020, Plaintiffs’ counsel informed Defendants’ counsel that it intended to bring

claims on behalf of many additional families and consulted with opposing counsel

                                        -1-


     Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 1 of 11
on whether to file these claims as a single case or multiple cases. Plaintiffs’ counsel

obtained defense counsel’s consent to file these new claims as a single case.

Plaintiffs also joined Defendants’ motion to consolidate the previously-filed cases

because they involve similar circumstances.

        Now, Defendants do a sudden about-face and ask the Court to sever the claims

of the multiple plaintiffs in this action and to require Plaintiffs to file 20 individual

lawsuits. This is wrong.

                                     ARGUMENT

   I.      JOINDER UNDER RULE 20 IS PROPER

   Fed. R. Civ. P. 20(a)(1) provides, in relevant part:

        Persons Who May Join or Be Joined. (1) Plaintiffs. Persons may join in
        one action as plaintiffs if: (A) they assert any right to relief jointly,
        severally, or in the alternative with respect to or arising out of the same
        transaction, occurrence, or series of transactions or occurrences; and
        (B) any question of law or fact common to all plaintiffs will arise in the
        action.

This Court has already held that “these cases do appear to present some common

questions of law and fact” in its Order denying consolidation of four other pending

cases arising from Defendants’ use of Custody and Visitations Agreements

(“CVAs”). [Doc. 4 at 7.]

   A. Rule 20 Standard

        Under Rule 20(a), the Court should first consider whether there is a "series of

transactions or occurrences." This assessment "generally proceeds on a case by case
                                           -2-


        Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 2 of 11
basis," Saval v. BL Ltd., 710 F.2d 1027, 1031 (4th Cir. 1983), with the requirements

being construed liberally to promote the broadest scope of action consistent with

fairness to the parties. See Matthews Metals Products, Inc. v. RBM Precision Metal

Products, Inc., 186 F.R.D. 581, 583 (N.D. Cal. 1999) (citing League to Save Lake

Tahoe v. Tahoe Regional Planning Agency, 558 F.2d 914, 917 (9th Cir. 1977)).

        The test “is designed to permit all reasonably related claims for relief by or

against different parties to be tried in a single proceeding.” Advamtel, LLC v. AT &

T Corp., 105 F. Supp .2d 507, 514 (E.D.Va.2000). To be reasonably related, there

must be some logical connection or relationship between the transactions or

occurrences. See Hanley v. First Investors Corp., 151 F.R.D. 76, 79 (E.D. Tex. 1993)

("If the phrase 'series' is to have any real meaning whatsoever, it necessarily must

entail some 'logical relationship' between the specific transactions or occurrences.");

Ashworth v. Albers Medical, Inc., 395 F. Supp.2d 395, 411 (S.D. W.Va. 2005)

(explaining that "series of transactions or occurrences" test is "similar to the logical

relationship test under [Federal] Rule 13(a).”) “Absolute identity of all events is not

necessary, and the rule should be construed in light of its purpose, which is to

promote trial convenience and expedite the final determination of disputes, thereby

preventing multiple lawsuits.” Advamtel, LLC, 105 F. Supp.2d at 514; see also

Costanzo v. Synovus Fin. Corp., No. 1:10CV275, 2012 WL 2804842, at *1

(W.D.N.C. July 10, 2012) (same).

                                          -3-


      Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 3 of 11
      Here, there is a logical relationship between the claims of all Plaintiffs.

Plaintiffs’ theory of the case is that the Defendants avoided filing petitions in DSS

court and violated Plaintiffs’ due process rights by promulgating a policy, practice,

and custom of using deceit and coercion to obtain the signatures of parents on CVAs

that unlawfully removed children from their custody. Each of the Plaintiffs’ claims

in this case arose from the implementation of this policy, practice, and custom. In

fact, liability of Cherokee County itself is predicated on the fact that the use of CVAs

was an official policy, practice, or custom of the County and/or that the County was

deliberately indifferent to the deprivation of the Plaintiffs’ civil rights. Monell v.

Department of Social Services, 436 U.S. 658, 694, 98 S. Ct. 2018, 2037, 56 L. Ed.

2d 611 (1978). Consequently, each Plaintiff has asserted a claim under 42 U.S.C. §

1983 for violation of their rights guaranteed under the First, Fourth, and Fourteenth

Amendments to the United States Constitution.

      Plaintiffs have alleged that all of their claims arose from the decision of the

County and its policymakers to implement the use of the CVAs as an illegal and

unconstitutional alternative to lawful judicial process. Admittedly, Defendants’

decision to use a CVA for each Plaintiff was made at a different time, and the use of

each CVA was its own unlawful act. However, courts have found a related series of

transactions or occurrences for purposes of Rule 20 -- even when defendants have

acted independently -- if the defendants have acted in concert or are

                                          -4-


      Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 4 of 11
somehow otherwise related. See Sanford v. Virginia, No. 3:08cv835, 2009 WL

1765769, at *2-3 (E.D. Va. June 22, 2009) (finding that individual plaintiffs' claims

for emotional distress against hospital administrators for the alleged cover-up of the

circumstances surrounding decedent's death was sufficiently related to estate's

claims against police officers stemming from the death where all defendants were

employed by the same entity and the administrators were allegedly acting to prevent

the individual plaintiffs from knowing about the rough handling by police

defendants). Here, Plaintiffs’ claims are premised on the repeated use of CVAs as

County policy, practice, and custom.

      The County policymakers’ decision to implement the use of the illegal CVAs

and its attempt to conceal its illegal acts are the common threads running through

the claims of all Plaintiffs. This logical series of transactions or occurrences satisfies

Rule 20(a).

      At bottom, Rule 20’s purpose is to promote judicial efficiency. "Rule 20 gives

courts wide discretion concerning the permissive joinder of parties, and 'should be

construed in light of its purpose, which is to promote trial convenience and expedite

the final determination of disputes, thereby preventing multiple lawsuits. "' Aleman

v. Chugach Support Servs., Inc., 485 F.3d 206, 218 n.5 (4th Cir. 2007). Here, it

makes perfect sense to allow these Plaintiffs’ claims to proceed together. If they

were to be litigated separately, then the same witnesses from the County and the

                                           -5-


      Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 5 of 11
individual defendants would be deposed numerous times, and they would be

required to respond to discovery from each plaintiff. This is inefficient. The

Plaintiffs’ claims should be litigated together.

      B.     Equitably, Defendants should not be permitted to sever.

      Defendants have admitted that all cases involving the use of CVAs should be

heard together.    In fact, shortly after this action was removed to this Court,

Defendants moved to consolidate the other, separate cases asserting claims by

different plaintiffs regarding the use of CVAs. Arguing that Rule 42 required

consolidation of these cases, the Defendants asserted:

      It is clear that this case and Heaven Cordell, Molly Cordell, and
      Godbold involve several common questions. Although the damages
      for each plaintiff are different and the CVAs were done at different
      times with different social workers, all cases involve the use of the
      CVAs to effectuate child custody agreements in Cherokee County
      without court intervention. All of the CVAs were allegedly done when
      the affected families were being investigated by DSS, and all were
      allegedly done at Lindsay’s bequest. There are also numerous
      common questions of law. For Lindsay and Palmer individually,
      the threshold question in all of these cases will be 1) whether the CVAs
      were unlawful and if so, 2) whether that was clearly established
      for qualified immunity purposes when the CVAs were made. See
      Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738
      (1982) (qualified immunity protects government officials from
      liability for civil damages if their conduct does not violate clearly
      established statutory or constitutional rights of which a reasonable
      person would have known.) On December 20, 2017, after all the CVAs
      were entered into, DHHS notified DSS agencies that “facilitating such
      private custody agreements without the oversight of the Court falls
      outside of both law and policy.” Lindsay and Palmer’s entitlement to
      qualified immunity will be an issue in all of these cases. In addition to
      the questions of law for Lindsay and Palmer individually, there are also
                                          -6-


      Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 6 of 11
      common questions of law regarding the liability of Cherokee
      County and Lindsay and Palmer in their official capacities.
      Lindsay and Palmer were both criminally indicted for actions relating
      to the CVAs, and based on these indictments, there are legal questions
      concerning the County’s liability for criminal acts for the state torts,
      Medlin v. Bass, 327 N.C. 587, 398 S.E.2d 460 (1990), and whether
      a county can be held responsible for unauthorized acts under Monell v.
      Department of Social Services of City of New York, 436 U.S. 658,
      98 S.Ct. 2018 (1978). These Defendants also anticipate advancing
      sovereign immunity defenses based on insurance coverages
      available. The same policy exclusions will be at issue in all
      cases. These significant legal questions will be addressed in all of the
      cases.

[Doc. 46, Hogan, et al. v. Cherokee County, et al., 1:18-cv-96 at 4-6 (emphasis

added)].

      But now Defendants argue the opposite -- that these commonalities do not

warrant the cases being heard together. Instead, Defendants take the position that

the claims of the Plaintiffs in this case are so different that they must be severed.

The inconsistencies of Defendants’ positions should equitably estop them from

seeking severance.

      Further, Plaintiffs are compelled to inform the Court that Plaintiffs’ counsel

conferred with Defendants’ counsel prior to the filing of this action in state district

court. At that time, Plaintiffs had already filed Hogan, Cordell, Cordell, and

Godbold, and the filing of this action was imminent. In anticipation of this issue

(among others) being raised, counsel conferred. No counsel for any defendant

objected when presented with Plaintiffs’ proposal to file this case with multiple
                                         -7-


      Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 7 of 11
plaintiffs, as opposed to filing individual lawsuits on behalf of each plaintiff. Part

of the reason that Plaintiffs’ counsel conferred was to ascertain whether Defendants

would move to sever. Hearing no objection to filing this case as a single lawsuit,

Plaintiffs’ counsel believed the issue had been settled and Defendants would not

seek to sever the claims.

      Instead, counsel’s conversations concentrated on the similarities in all the

actions arising from use of CVAs, and ultimately led to the parties’ joint motion to

consolidate this action with Hogan, Godbold, Cordell, and Cordell.

      Equity and fairness demand that Defendants not be allowed to reverse their

prior positions, communicated both to Plaintiffs’ counsel and this Court, and now

seek to sever these actions.

   C. If severance is granted, Plaintiffs respectfully pray that the Court waive filing
   fees and provide an extended period of time to file additional Complaints.

   Many of the Plaintiffs in this action are indigent. In fact, their indigency is part

of why they were such ripe targets to be victims of Defendants’ unconstitutional

scheme. Further, many of the Plaintiffs are minor children and lack the ability to

pay filing fees.

      Plaintiffs’ counsel submits that it would represent a severe hardship on these

Plaintiffs for each of them to pay a $400 filing fee to this Court. Plaintiffs have

already paid a $180 filing fee to the state court when the action was originally filed.

Defendants then removed the case to this Court, which has a much higher filing fee.
                                         -8-


      Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 8 of 11
Under these circumstances, if the Court is inclined to grant Defendants’ Motion to

Sever, Plaintiffs pray that the Court prospectively waive any filing fee associated

with the filing of a new complaints by any Plaintiff in this action.

      In addition, given the time that it will take Plaintiffs’ counsel to prepare 20

new complaints, Plaintiffs respectfully request that the Court allow them 90 days

following the granting of any Motion to Sever to file the new lawsuits.

                                   CONCLUSION

      Defendants’ Motion to Sever should be denied. Plaintiffs’ claims are properly

joined under Rule 20 and should remain that way. Further, Defendants’ prior

advocacy in favor of consolidation should foreclose their ability to seek severance

of these claims.

      Alternatively, if the Court grants Defendants’ Motion, then Plaintiffs

respectfully submit that the Court should waive filing fees for each Plaintiff forced

to file a separate action. Plaintiffs also ask the Court for 90 days following the entry

of any order severing the cases to file the new complaints.

Respectfully submitted, this 2nd day of October, 2020.

                                                BY:

                                                THE LAW OFFICES OF DAVID A.
                                                WIJEWICKRAMA, PLLC

                                                /s/David A. Wijewickrama
                                                David A. Wijewickrama
                                                N.C. State Bar No.: 30694
                                          -9-


      Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 9 of 11
                                       95 Depot Street
                                       Waynesville, NC 28786
                                       Phone: 828-452-5801
                                       Fax: 828-454-1990
                                       davidwije17@yahoo.com

                                       /s/ Melissa Jackson
                                       Melissa Jackson
                                       N.C. State Bar No.: 34013
                                       95 Depot Street
                                       Waynesville, NC 28786
                                       Phone: 828-452-5801

                                       Attorneys for Parent-Plaintiffs

                                       /s/ D. Brandon Christian
                                       D. Brandon Christian
                                       N.C. Bar No. 39579
                                       3344 Presson Road
                                       Monroe, NC 28112
                                       Phone: (910) 750-2265
                                       brandon.christian@ncleag.com

                                       /s/ Ronald L. Moore
                                       Ronald L. Moore
                                       N.C. Bar. No. 9619
                                       Post Office Box 18402
                                       Asheville, NC 28814

                                       Attorneys for Child Plaintiffs




                              - 10 -


Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 10 of 11
                        CERTIFICATE OF SERVICE

      This is to certify that on October 2, 2020, a copy of the foregoing
PLAINTIFFS’ RESPONSE IN OPPOSITION TO PARTIAL MOTION TO
DISMISS was electronically filed with the Clerk of Court using CM/ECF system,
which will send notification to all counsel having made appearances in the case as
follows:

Patrick Houghton Flanagan                   Sean F. Perrin
Cranfill, Sumner & Hartzog, L.L.P.          Womble Bond Dickinson (US) LLP
2907 Providence Road                        301 South College St., Suite 3500
Suite 200                                   Charlotte, NC 28202
P.O. Box 30787                              704 331-4992
Charlotte, NC 28230                         704 338-7814 (fax)
704-940-3419                                sean.perrin@wbd-us.com
704-332-9994 (fax)
phf@cshlaw.com                       Attorney for Defendants Cherokee County,
Attorney for Defendant Scott Lindsey Cherokee County DSS, Scott Lindsey in his
in his individual capacity           official capacity, and Cindy Palmer in her
                                     official capacity
John L. Kubis, Jr
Teague Campbell Dennis & Gorham, LLP
22 South Pack Square, Suite 800
Asheville, NC 28801
828-254-4515
828-254-4516 (fax)
jkubis@teaguecampbell.com

Attorney for Defendant Cindy Palmer
in her individual capacity

                                      /s/ D. Brandon Christian
                                      D. Brandon Christian
                                      N.C. Bar. No. 39579
                                      3344 Presson Road
                                      Monroe, NC 28112
                                      Telephone: (910) 750-2265
                                      Email: brandon.christian@ncleag.com
                                      Attorneys for Plaintiffs

                                       - 11 -


     Case 1:20-cv-00250-MR-WCM Document 8 Filed 10/02/20 Page 11 of 11
